 500DECISIONSOF NATIONALLABOR RELATIONS BOARDHarry Magnusen d/b/a North Star Refrigerator Co.andHector Padron and James A. Dyche. Cases31-CA-3556 and 31-CA-3567November20, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOCalifornia, on May 10, 11, 14, 15, and 16, 1973. The chargein Case 3I-CA-3556 was filed January 30, 1973, by HectorPadron,an individual(herein called Padron). The chargein Case 3l-CA-3567 was filed February 6, 1973, by JamesA. Dyche, an individual (herein called Dyche).The consolidated complaint issued April 10, 1973,alleging thatHarryMagnusend/b/a North Star Refrigera-tor Co. (herein called Respondent) violated Section8(a)(1)and (3) of the Act.On July 10, 1973, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Harry Magnusend/b/aNorth Star Refrigerator Co., Sun Valley,California, and his agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry WallProducts,Inc.,91NLRB 544, enfd.188 F.2d362 (C.A.3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.Likewise,we find without merit Respondent's allegations of bias and prejudice on thepart of the Administrative Law Judge.We perceive no evidence that theAdministrative Law Judge prejudged this case,made prejudicial rulings, ordemonstrated a bias against Respondent or its counsel in his analysis ordiscussion of the evidence.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Theseconsolidated cases were tried before me in Los Angeles,IRespondent argued at the trial and in its brief that Mann improperlywas named in the complaint because he did not file a charge. It iselementary that a person alleged in a complaint as unlawfully aggrievedneed not have filed the underlying charge. E.g.,Brophy Engraving Company,94 NLRB 719, 720, In. 3.2Respondent,although admitting in its Answer all of the jurisdictionalallegations of the complaint,argues in its brief that"the charging partieshave failed to offer any evidence to support the allegations in ParagraphsIssuesThe issues are whether Respondent:1.Discharged PadronDecember 4, 1972;WilliamMann, January 22, 1973; and Dyche, January 31, 1973,because of their union or concerted activities, in eachinstanceviolating Section 8(a)(3) and (1) of the Act.'2.By statements of Cyrus (Jack) Holt, its generalforeman, and Harry. Magnusen, its owner, interfered with,restrained, or coerced its employees in violation of Section8(a)(1) of the Act.The parties were given full opportunity at the trial tointroduce relevant evidence, examine and cross-examinewitnesses,and argue orally. Briefs, which have beencarefully considered, were filed for the General Counseland Respondent.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a proprietorship located in Sun Valley,California,engaged inthe manufacture and installation ofcommercialwalk-in refrigerators. In the 12monthsprecedingissuanceof the complaint, Respondent soldgoods valuedin excessof $50,000 to firms located withinCalifornia which in turn sold and shipped goods valued inexcess of $50,000 directly to customers outside California.Ifind that Respondent is an employer within themeaning ofSection 2(2) of the Act, engaged in andaffecting commerce within the meaning of Section 2(6) and(7) of the Act .2H. LABOR ORGANIZATION INVOLVEDUnited FurnitureWorkers of America, Local 1010,AFL-CIO (herein called the Union), is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.2(a) and 3 of the complaint. . . . Therefore,Respondent contends that hecannot be found in violation of Section2(6) and (7) of the Act." To nowentertain this argument wouldprejudiciallysubvert the issue-narrowingfunction of pleadings. The argumenttherefore shall be disregarded.207 NLRB No. 85 NORTH STAR REFRIGERATOR CO.501III.THE ALLEGED UNFAIR LABOR PRACTICES3A.Chronology of EventsRespondent had approximately nine productionandmaintenance employees at all relevant times. In lateOctober 1972, Padron and two other of the employees,James Wilia and alleged discriminatee, William Mann, metat Padron's house to explore ways to improve their workingconditions.This led to Padron's telephoning ApolinarEspuda, the Union's business manager, about November Ito inquire about union representation. Espuda and RudyYbarra, also an official of the Union, met with Padron athis home Saturday, November 4, leaving with him severalblank authorization cards.The following Monday, November 6, at work, Padrondivided the authorization cards with Dyche, and the twobegan to distribute them among the employees. Dychegave cards to Bobby Henderson and Frank Kauffman, Jr.;Padron to the remainder of the employees. Four signedcards were returned to Padron in the next couple weeks,which, together with his own, he delivered to the Union'sYbarra Wednesday, November 22. While the cards were incirculation, Padron, Dyche, and Mann frequently talkedamong themselves and with the other employees about theneed for some kind of union. Dyche and Mann eachspecifically asked Henderson and David Peevy if they weregoing to sign cards. Both replied that they had doubtsabout the suitability of the Union for Respondent'soperation, because of the distance of its office from theplant and because its name did not connote sufficient craftkinship-doubts with which Dyche and Mann expressedsome sympathy,On Monday, November 27, the next work day afterPadron's delivery of the cards to the Union,4 Jack Holt,Respondent's general foreman,5 inquired of him, "Hector,do you belong to any union?" Padron replied that he didnot, but that he had belonged to the Union at one time. Hethen showed Holt his old membership card. Holt askedPadron when he had been a member, to which Padronanswered that it had been in 1960, when he worked for afirm named Meadowcraft. Holt next commented, "I haveproblems here." Padron asked, "What kind?" Holt said,"Oh, nothing," and the conversation ended .63Effort has been made in this decision explicitly to resolve all germaneconflicts in evidence. It should be assumed, where conflict is not indicated,that evidence from all sources is in substantial agreement.3 Thursday, November 23, was an off day because of Thanksgiving.Friday, November, 24, was an off day because Respondent had in effect a 4-day workweek, Monday through Thursday.5Holt was the immediate supervisor of all production and maintenanceemployees. His personnel and production recommendations almost invari-ably were implemented. I find that he was a supervisorwithin the meaningof the ActB Holt did not expressly deny that this conversation occurred. Theclosest he came was when Respondent's representative, reading almostverbatim from paragraph 8 of the complaint, asked him, "Did you everinterrogate any employee regarding his union sentiments and activities?"Holt answered, "No" In view of Padron's detailed and plausible recital,and further in light of the self-servingly vague, ambiguous, and exaggeratedcharacter of Holt's testimony in other respects,I regard Holt's negativeanswer on this occasion to be more of an evasion than a denial of Padron'sversion, and credit,Padron.7Holt did not expressly deny that this conversation occurred. Theclosest he came was when Respondent's representative,reading almostThe following Thursday, November 30, Holt showedPadron a blankauthorizationcard of the sort Padronrecently had distributed, and asked if, he knew anythingabout it. Padron answered that he did, prompting Holt tosay, "You are a very good worker. The best kind of painterwe have had here ... good luck."The next work day, Monday, December 4, when Padronarrived at the plant, Holt said to him, "I am sorry, but theUnion isnever goingto be here." Padron: "Why? I have allthe cards signed." Holt: "That's not true. You don't havethemajority." 7 At the end of that same day, Holt toldPadron that he was laid off, citing lack of works WhenPadron returned to the plant to get his things, 2 days later,he and Holt had further conversation about the Union.Holt said that he did not believe that the Union had amajority; that he knew, "more or less, those who could bewith me and those who could not be with me." Padronreminded Holt that he had obtained the signed cards andHolt conceded that he knew that .9 On his way through theshop after thisconversation,Holt commented to Mann,"What's this, Hector claiming to be a union organizer?"Sometime inearly December-whether before Padron'slayoff cannot be determined from the record-Holt said toDyche, "Gee, I hope this union thing doesn't go through,"promptingDyche to ask, "What'sgoing onwith theunion?"Holt elaborated: "We have a union organizationgoing on here. Harry [Magnusen] can't stand it. We can'thave anything like that. We will go out of business. I amnot going to stand for any talk of it and I am not going tolisten to any more stories about Bill Mann. If I catch BillMann or any other son-of-a-bitch talking about the Union,they are going to be out the door." 10The Union filed for an election among Respondent'sproduction and maintenance employees on December15.11On December 20, Holt, Owner Magnusen, and JohnLannon, Respondent's engineer,held an employeemeetingto deflect support from the Union.Magnusenused a paperobtained fromamanufacturers'association, captioned"What Management and Supervisors Can and Cannot DoDuring a Union Organizing Drive," as a guide for hiscomments, reading portions of it and using other portionsas lead-ins forcommentsof his own Ys Magnusen stated,amongother things, that if the Union were voted in, thepresent 10-hour day, 4-day week would be replaced by averbatim from paragraph 9 of the complaint, asked him,"Did you at anytime create the impression that the company... had employee unionactivities...under surveillance?"Holt answered, "No." Padronis creditedon the reasoningcontainedin the preceding footnote.XPadron's layoff is treated in detail below.9Holt's and Padron's versions of this conversationare in substantialaccord.70Holt did not expressly deny that this conversationoccurred. Theclosest he came was when Respondent's representative,reading almostverbatimfrompara. 10 of the complaint,asked him,"Did you at any timeduring the month of December.at your placeof business,threaten anyemployees with dischargeif they triedto organize a unionin your plant?"Holt answered,"Definitely not."Dycheiscredited on the reasoningapplicable to Padron and contained in fn.6, supra.11Case 31-RC-2305.12Magnusen originally testified that his remarks were limited"exclusive-ly" to the paper,and that he made no"side remarks"Holtconfirmed thatMagnusenhewed "exactly as..written" tothe paper. Their latertestimony removedany doubt,however, thatthe paperwas merely a looseguide- 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDconventional 5-day, 40-hour week; and that the economicsof the situation would compel layoffs, whereas without aunion it was Respondent's policy to keep the employees onthe payroll year around, slack times included. Magnusenalso commented, "A guy works his life to get business anda union comes in and screws it up." Holt added that theUnion, would require the employees to be reclassified andwould prohibit work across classification lines, the resultbeing that they would lose compensable hours.13After a time, the meeting was opened for comments fromthe employees. Mann and Dyche were particularly vocal.Mann complained that the employees needed family healthinsurance, sick leave, and higher wages; and suggested, inlight of Respondent's history of broken promises in thoseareas, that a union likely would be the only way to getresults.Mann urged the others to speak up as well: "Nowis your time to speak. You have a chance." At one point,Mann challenged Magnusen and Holt why Padron hadbeen released. To their reply that Padron's job had been"phased out,"Mann said, incredulously, "Come on!"Dyche strongly echoed Mann's sentiments.At length, Mann asked the management officials to leavethemeeting. They obliged, whereupon Dyche raised theissueof the Union's suitability to the employees, andproposed a company union as an alternative. He relatedthat he once had belonged to the Carpenters Union andsuggested that, should a company union not succeed, theCarpentersUnion might be appropriate. The employeesvoted whether to deal with Respondent through the Union,or through -a company union. The latter prevailed, andMagnusen and Holt were summoned back to the meetingtobe told the-to them-good news. Holt said thatRespondent could not make any promises because of thependency of the election, but that itwould try to deal withthe employee group. The employees decided that they allshould- sign a petition disavowing their support of theUnion, and send copies to the NLRB and the Union.Dyche prepared such a document, all the employees signedit;and the next day Magnusen drove Mann to the postoffice to-nail it.14On December 20, after the meeting, Holt asked employ-ee Bobby Henderson, in a tavern conversation, if he hadknown that the employees wanted a union. He then toldHenderson that Respondent could not afford a union, andwould fight having one.15NLRB processing ' of the representation case continueddespite the employee petition disavowing the Union.Respondent and the Union entered into a Stipulation forCertification Upon Consent Election, which was approvedby the Regional Director for Region 31 of the NationalLabor Relations Board on January 5, 1973. The electionensued Thursday, January 18. The tally was I vote for theUnion, 5 against. The result was certified by the RegionalDirector January 29.The morning of the election, Mann and Holt got into atiffwhether Jay Blair and Frank Kauffman, Jr., should13Magnusen and Holt both denied mentioning what might happen weretheUnion to get in, asserting that their stress was a positive one onconditions then in existence. Dyche, Mann, and David Peevy all testified,contrarily, thatMagnusen and Holt spoke in the manner above set forth.They are credited because the weight of probability supports their version,and because of the self-serving vagueness, ambiguity, and exaggeration thatvote.Mann argued that they were not qualified becausethey had not bothered to attend meetings to acquaintthemselves with the issues. Holt, in Mann's words, became"very indignant." Thatsame morning,Dyche circulatedmaps among the employees giving directions to his house.The employees planned to meet at Dyche's that eveningfurther to formulate plans for a company- union. Themeeting never materialized because of a street floodingrainstorm.Mann wasdischarged January 22; Dyche, January 31.About the time of Mann's discharge-"shortly before heleft there," to quote Magnusen-Mann told Magnusen thatthe employees needed, and would work better if they had,more money and improved insurance coverage.Holt,when asked his attitude toward the Union,testified, "Naturally, we were not in favor of it at the time.... [we] didn't feel that a union was applicable to ourtrade." He added that he and Magnusen on occasion haddiscussed the standards of the Cabinet Makers Union,which apparently is common in the refrigeration industry,deciding to, strive to "have our standards and goals equal tothat as fast and rapid as we could." ,B.The Discharges ExaminedPadron.As stated earlier, Padron was laid off by Holt atthe end of the workday, Monday, December 4, 1972. Hewas hired in June 1972, primarily to spray paint woodrefrigerator boxes. Painting did not occupy all his time,however, so he also did sundry other things: makingdeliveries, doing janitorial work,assistingin carpentry andin the installation of refrigeration boxes, etc.Holt told Padron, at the time of the layoff, thatRespondent was "absolutelysatisfied" with his work, butthere just was not enough for him to do. Padron's responseis in dispute. Holt testified that he said, "I understand."Padron testified, that he argued that there was plenty ofwork and accused Respondent of an antiunion motivation.He said that Holt made no reply to the antiunionaccusation.Padron later asked -Magnusen for a letterexplainingthe layoff.Magnusen declined on the groundthat such letters are against company policy.The decision to lay Padron off was a joint one of HoltandMagnusen.Holt testified that it had been underconsideration for three or four days, and was prompted bya diminished need for a painter. This diminution of need,they explained, was because of the advent of the rainyseason andbecause Respondent was shifting from wood tometalrefrigerationboxes.Painting,whichwas doneoutside, could not be done in the rain; and the metal boxesdo not require paint. The shift to metal was precipitated inlarge part by the soaring cost of plywood, according toMagnusen.In the 6 months beginning with August 1972,he testified,Respondent produced approximately 4 woodboxes and 27 of metal. The number previously was aboutevenly divided. Magnusen testified that it takes from 2 to 5characterizedcertain ofMagnusen's and Holt's testimony in other respects.iiThe General Counselneither alleged nor argues that a violationoccurredregardingthis petition.15The General Counsel neitheralleged nor argues that a violationoccurredregardingthis conduct of Holt. NORTH STAR REFRIGERATOR CO.503hours to paint a wood box. Such painting as has beenrequired since Padron's departure has been done by theseveral employees on a catch-as-catch-can basis.Holt and Magnusen testified that, before deciding to layoff Padron, they tried him out doing tasks other thanpainting, but that he did not show enough promise, relativeto others, to be retained in preference to them. Both HoltandMagnusen testified that different people Padronworked with in this fashion complained about him, Holtattributing complaints to Jesus Andina, to David Peevythat Padron could not saw 2 x 4 boards within tolerance,and to Bud Xander that Padron "wasn't much help" inapplying plywood "skins" to wood refrigerator boxes. Holtdid not describe the character of Andina's complaint.When Andina later testified to the point, as Respondent'switness,he in no way corroborated Holt either thatPadron's work was inadequate or that he ever complainedabout it.NeitherPeevy nor Xander was called byRespondent in corroboration of Holt and Magnusen.Padron's role as spearhead of the Union's organizationaldrive,andHolt's three prelayoff conversationswithhim-November 27 and 30, and the morning of December4-during which the topic narrowed from a seeminglyinnocuous inquiry whether Padron had ever belonged to aunion to a discussion whether Padron had obtained a cardmajority for the Union, already have been described.Mann:Mann, as previously mentioned, was firedMonday, January 22, 1973-the first workday after theelection. Holt summoned him to the office at the end of theday, where, in Magnusen's presence, he informed Mannthat he was a good man, but would have to be let go "fortalking toomuch."Holt did not reply when Manncountered that his union activities were the real reason.Mann was hired by Holt to be a sheet metal mechanic inApril 1972. The two earlier had worked together foranother employer.OfMann's job competence, Holttestified:. "When he was on the ball and working, he is ahard man to beat. As far as accuracy and conscientious-ness;things of that nature." 16 Magnusen opined thatMann was a good craftsman, but that his output had beenunsatisfactory for perhaps 6 or 7 months preceding thedischarge.Mann received a raise from $3.25 to $3.50 perhour 4 to 5 months before the discharge.Holt and Magnusen both participated in the dischargedecision.Holt testified that it had been under considera-tion for 2-3 months, initially because of Mann's excessivetalking and wandering about the plant, and that threeadditional factors finally prompted the' decision:Mannwasted material, failed to keep the area around the shearhe used clean, and was insubordinate. Magnusen attribut-ed one more reason: "It is no good to have a prima donnaaround just because [he's I an accurate man."Mann's insubordination regarding the placement of anA-frame storage rack "tipped the scales," according toHolt. The afternoon of the discharge Holt directed Manntomove the A-frame closer to Mann's shear. Two menwere needed to do this. Mann and James Wilia wereworking together cutting sheet metal,Mann operating theshear and Wilia the brake. The two then would carry thetailored sheets to the A-frame for storage. Holt said thatthe placement of the A-frame wasted too many steps andpresented a safety hazard.An hour or so later, noticing theA-framein its original location,Holt confronted Mann.Mann explained that Wilia did not want it moved. Willaverified to Holt that this was so. Holt nevertheless askedMann again that it be moved,and it was. Holt then went tothe office,obtained Magnusen's concurrence that Mann befired, and told the bookkeeper to prepare his final check.Holt testified that the A-frame may have been at the placefrom which he wanted it moved for "a number of days"before he asked that it be moved.RegardingMann'sexcessive talking and,wanderingabout the plant, Magnusen testified that, two or three timesa day "throughout his tenure there ... you could almostpick your date," Mann caused production slowdowns byleaving his shear and talking to other employees. Holtestimated that Mann in this fashion curtailed the prod-uction capabilities of the other employees by one or twopercent. Holt added that Mann talked too much "over hiswhole entire employment.Itbecame more at the last."Holt continued that "there was very few days that went bythat he wasn't asked and pleaded with not to disturb otherpeople and not to talk " Elsewhere in his testimony, as if inrecognition that talking is a multiple-person phenomenon,Holt conceded that the great bulk of such admonitions-hefixed the figure at 75 percent-were not aimed specificallyand solely at Mann.Holt testified that he "many times" warned Mann andWilia,who frequently worked together on the shear asabove described, about too much talking.17 Mann crediblytestified,on the other hand, that while Holt repeatedlyadmonished the employees generally about excessivetalking and congregating-a fact confirmed by severalemployee witnesses-he directed his remarks to Mann andWilia only once.18 That was the day of the election, afterthe ballot count, when Holt said, "I am warning you guys,no speaking...Iwill do something about it this time."Mann in effect admitted, as did other employee witnesses,that he and the others talked of nonproduction concernsand congregated for social and union organizationalpurposes from time to time. But he also credibly testified,as did others, that a certain amount of talking was essentialto a proper coordination of production functions, and thatsome"floating" around the plant was necessary to obtainblueprints and tools, which were in short supply.Mann's failure to keep the shear area clean and hiswastage of metal,as Holt and Magnusen explained it, wererelated considerations.The longer salvageable metal wasleft on the floor around the shear, they said, the greater thelikelihood of its being walked on and ruined for future use,and of its causing injury. There is no evidence of an injuryso caused.Magnusen said he talked to Mann 2 or 3 weeksbefore the discharge about keeping his area cleaned up.Mann's espousal of collective bargaining from the time16 Furtherin this vein,Holt testified that Mann's "work wasgood as faradmonitions,and "did keepon working" when Manntalked to himas tolerances and thingsof this natureisconcerned, and . . . he wasiRMann is credited over Holt becausehis testimonyalmost invariablydependable,..he was there all the time "was straightforward and internally consistent, whereas Holt, in his zeal to17Ostensiblyin explanationwhy Wiha had sufferedno disciplinefor hisbulwarkRespondent's position,sometimes was vague or self-contradictory,part in this,Holt testifiedthatWilla "tried ...at times"to heed Holt'sand frequently resorted to patent exaggeration 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union cards were in circulation; Holt's having toldDyche in December that if he ever caught "Bill Mann orany other son-of-a-bitch talking about the Union, they aregoing to be out the door"; Mann's outspoken prounionismat the December 20 employee meeting; Hoit's tiff with himthe morning of the election over the qualification of twoother employees to vote; and Mann's telling Magnusenshortly before his discharge that the employees would workbetter with more money and increased insurance coverage,have been detailed above.Dyche:Dyche, as noted above, was fired January 31,1973. He had worked for Respondent for about a year in1968-69, and from March 1970 until his discharge. Hisprimary job was toinstallrefrigerator boxes on customers'premises.His hourly pay when discharged was $4.25. AsRespondent's senior and most knowledgeable installer, hegenerally was the leadman on installation jobs, the crewconsisting of one or two additional persons. Holt concededthatDyche's work "generally speaking ... was accepta-ble." The assessments of Dyche's fellow employees weremore generous. Bobby Henderson stated that Dyche "hadknowledge of lots of operations"; Frank Kauffman, Jr.,observed that he "knew what to do when he was on a job";Frank Kauffman III said that he "could handle jobs mostof theinstallerscouldn't"; and David Peevyjudged that hehad "superior knowledge" of installation techniques.Magnusen told Dyche, at the end of the day, January 31,that he was not to report for work the following day, aThursday, and should check with Holt the next Monday.Dyche went to the plant the next day anyway to talk toHolt.Holt told him that he was through, and that the"official company reason"-Holt used this phrase, accord-ing to Dyche's credited testimony-was lack of work.Dyche argued that this was a "ridiculous" reason, andasked if union considerations were involved. Holt orMagnusen, also present, said no. Dyche then asked if ithad anything to do with the "ladder incident," discussedbelow, which likewise was denied.Holt testified that he never was satisfied with theinstallation times of Dyche's crews; that they frequentlyexceeded his and Magnusen's estimates."Expectations"perhaps would be a better word, for such estimates neverwere put in writing, were not necessarily communicated tothe installers beforehand, and of necessity were inexactbecause of complications, often not perceived until on ajob, that demanded spur-of-the-moment customizing. Holtadded,without specifics or documentation, that hisdissatisfaction with Dyche's installation times was vindi-cated because times have reduced markedly since he left.Contrary to Holt, Bobby Henderson testified that installa-tions he was on went much more satisfactorily with Dychethan with Jay Blair, Dyche's successor as headinstaller.19Holt's testimony of the improvedinstallation times afterDyche'sdepartureisgiven no credence because of its vague and general nature,Holt's previouslymentioned penchant for self-serving exaggeration, thefailure of Respondentto bring forth documenting business records on anissue uniquelyamenable todocumentaryproof, and because of Henderson'scontrary and eminentlyplausible testimony.Henderson was a painfullyconscientious witness, andplainly would have preferred not to say anythingnegativeaboutBlair,whether inthe abstractor relativetoDyche.Respondentmade muchduring the trial and in itsbrief of Dyche'shavingindicated on a timecardfor a SanDiegojob thathe had worked theHenderson stated that while Blair "tried mighty hard," hewas slow because of inexperience.19Blair'sexperiencedated from December 18, 1972, which was his first day ofemployment with Respondent.Holt further testified that he was displeased with Dyche'sjudgment, explaining thatDyche sometimes workedthrough the night to complete an installation rather thantake time off to sleep, and that on one job he purchased200 feet of extension cord when 100 feet would havesufficed.Concerningworking through the night, theinstallers are given a subsistence allowance when on anout-of-town job. The plain import of Magnusen's testimo-ny, however, is that the employee has the option ofworking through and pocketing the allowance.Holt first suggested to Magnusen that Dyche be firedshortlyaftera Santa Monica job, in which Dycheassertedly took too much time in transit to and from, and afire on a Camarillo job. It is not contended that thefirewas Dyche's fault. The date of both these events was aboutDecember 18, 1972, which happened to be the Mondayafter the Friday on which the Union filed its petition for aNational Labor Relations Board election. Holt said that heand Magnusen then decided to discharge Dyche "as soonas we could make other arrangements." Magnusen previ-ously had urged Dyche's discharge, according to Holt, butHolt always demurred, "No, we need him."Holt testified that Dyche's discharge was "actuallytriggered" by the ladder incident. This had its inception theday of the election.Dyche was leadman on an installationcrew also consisting of Frank Kauffman, Jr., and DavidPeevy. As the crew prepared to leave the jobsite at the endof the day, a violent rainstorm erupted. In their haste toload their equipment on the truck, the crew loaded a ladderbelonging to the customer. This was not discovered untilthe crew arrived back at the plant. Peevy decided toappropriate the ladder, told Dyche of this, and took ithome. The following Monday, the customer asked Holtabout the ladder and Holt quizzed each of the crew.Dyche, when asked, denied any knowledge of it. Peevyconfessed when Holt later asked him. The ladder eventual-lywas returned to the plant, where it remained withoutreturn to the customer for at least 4 or 5 weeks.Explaining the significance of the ladder incident to thedischarge decision, Holt testified that, if Dyche "lies aboutthat, I wonder what else he lied about." Peevy apparentlywent undisciplined for his part in the matter. In thedeliberations between Magnusen and Holt resulting in thedischarge,Magnusen admitted that Holt "could have"argued against firing Dyche. Holt admitted that he "wassomewhat a little reluctant to let him go," and that he "feltthat Jim had some good points that we might be able to useDyche did not perform any installation work afternight of January 2-3. 1973, when he in fact had taken time off to sleep.Respondent did not discover this irregularity until shortly before the trial,and concedes that it could not possibly have figured in the dischargedecision.If this were other than an isolated incident-there is no evidencethat this sort of thing happened more than the one time-it of course wouldbe corroborative that Dyche's installation times were inflated.But, as thingsstand,itsonly possible value is as a negative counterweight in assessingDyche's credibility.Jay Blair, who was with Dyche in San Diego. did thesame thing. To the time of trial, he still worked for Respondent, and had notbeendocked or disciplined in any way over it. NORTH STAR REFRIGERATOR CO.505election day, being assigned by Holt to more menialtasks-sanding, painting, working in the foam room, etc.In early 1972, while working in the foam room, he became"deathly ill," missing 3 days of work because of an allergy.Holt has a similar allergy, so never enters the foam room.As previously chronicled, Dyche played a lead role in thedistribution of union cards, in expressing a need at theDecember 20 employee meeting for improved benefits andsome kind of collective bargaining, and in furthering theidea of an effective company union by promoting ameeting to that end at his house on election night.C.AnalysisI.The alleged independent violations of Section8(x)(1)20The General Counsel alleged in paragraphs 8, 9, and 10of the complaint, respectively, that Respondent, actingthrough General Foreman Holt, "on or about November30, 1972, . . . interrogated an employee regarding theemployee's unionsentimentsand activities"; "on or aboutDecember 4, 1972, . . . created the impression thatRespondent had the union activities of its employees undersurveillance";and "on or about December 1972, .. .threatened employees with discharge if they tried toorganize a union in Respondent's plant." Having found asfact, in substantial conformity with those allegations, thatHolt on November 30, 1972, asked Padron, while showinghim a union authorization card, if he knew anything aboutit;on December 4, 1972, told Padron that "the Union isnever going to be here," and that it was not true that theUnion had a card majority; and another time in December1972 told Dyche, "If I catch Bill Mann or any other son-of-a-bitch talking about the Union, they are going to be outthe door," I conclude that Respondent in each instanceviolated Section8(a)(1).The General Counsel further alleged, in paragraph i 1 ofthe complaint, that Respondent, acting through Holtand/or Owner Magnusen "on or about December 20, 1972,.. , at a meeting with Respondent's employees, .. .threatened employees with reprisals if they -selected theUnion as their collective-bargaining representative." Hav-ing found as fact, in substantial conformity with thatallegation, thatMagnusen told the employees at theDecember 20, 1972, meeting that there would be layoffsand that the 4-day week would be eliminated if the Unionwere voted in; and that Holt told them in the same meetingthat union-compelled enforcement of job classificationswould deprive them of compensable hours, I conclude that20No conclusions are reached concerning the legality of conduct outsidethe scope of the complaint.21 "[Ain employer is free only to tell `what he reasonably believes will bethe likely economic consequences of unionization that are outside hiscontrol: and not `threats of economic reprisal to be taken solely on his ownvolition.'" N.LR.B. v. Gissel Packing Company, Inc.,395 U.S. 575, 619(1969). The consequences forecast by Magnusen and Holt would not betotallyoutsideRespondent'scontrolunlessRespondent'srole in asubsequent bargaining relationship were one of abject docility-a supposi-tion without warrant on the present record.22Holt testified that he first learned of Padron's union activities-in-deed,that an organizing campaign was underway-during his conversationwith Padron 2 days after the layoff.Magnusentestified that he neverlearnedof the organizing drive,letalone Padron'spart in it, untilRespondent by each of these utterances additionallyviolated Section 8(a) (1).212.The allegedunlawful dischargesIconclude that Padron,Mann, and Dyche all weredischarged because of their union and other protectedactivities, in violation of Section 8(a)(3) and (1).Myreasoning is as follows:Padron:Padron, to the time of his discharge December 4,1972,was the Union's most prominent adherent in theplant;Respondent knew of his activities before thedischarge as evidenced by Holt's three conversations withhim, the first a week before, the last the morning of, thedischarge; 22 and Respondent betrayed considerable hostil-ity to the Union, by the above-found 8(a)(l) violations andin various other utterances of Holt and Magnusen as well.Unlawfulmotive is further indicated byMagnusen'srefusal,at Padron's request, to put the reasons for thedischarge in writing; and by the lack and failure ofcorroboration of Padron's alleged job deficiencies whennot painting.But most telling of all, Respondent's stated reason forletting Padron go-lack of painting-is egregiously trans-parent.As Magnusen himself testified, Respondent prod-uced only four wood boxes in the 6 months after August1972 and it takes from 2 to 5 hours to paint a box. Thismeans that, in the 4 months preceding his discharge,Padron spent at most 20 hours--or roughly 3 percent of hisworking time-painting. Obviously, then, the need for himas a painter ceased months before the layoff. Yet, by Holt'sadmission, Respondent first considered laying Padron offjust 3 or 4 days before its occurrence, which coincidedremarkably with Holt's initial conversations with himabout his union membership and activities.Mann and Dyche:Among the factors underlying myconclusions that the discharges ofMann and Dycheviolated Section 8(a)(3) and (1), in addition to Respon-dent's union animus and its earlier unlawful elimination ofPadron, were their active participation with Padron indistributingcardsorotherwise advocating improvedconditions through collective bargaining while the cardswere in circulation; their emergence at the December 20meeting as vigorous spokesmen for the cause of bargain-ing; and the failure of the Union's election defeat to quelltheir quest for improved conditions and collective bargain-ing,as witness the storm-aborted meeting to be held atDyche's election night and Mann's persisting with Magnu-Respondent received correspondence from the National Labor RelationsBoard about the Union'spetition.Magnusen later altered his testimony,conceding that he may have learned of Padron's involvement"shortly after"the dischargeHolt testified that he discussed the matter with Magnusenafter the discharge. In light of the findings made above that Holt conversedwithPadron about Padron'sunion activities three times before thedischarge, it is only natural to assume-and I find-that Magnusen as wellasHolt had knowledge of those activities before the discharge. Thepretextuousness of Respondent's explanation for the layoff, the smallness ofRespondent's shop, and the other surrounding circumstances would supporta finding of predischarge knowledge,however, even if none of the Holt-Padron conversations had occurred. See, e.g..The Circle K Cnrporauon,173NLRB 713. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDsen shortly before his discharge that the employees neededimproved wages and other conditions 23Other circumstances suggestive that Mann's dischargewas unlawfulwere his superlative talents as a mechanic;Holt's earmarking him for discharge in December bytellingDyche that if he ever caught "Bill Mann or anyother son-of-a-bitch talking about the Union, they aregoing to be out the door"; Mann's verbal affray with Holtover voter eligibility the morning of the election-the lastworkday before Mann was fired; and the insubstantialityand contradictions in Respondent's stated reasons forMann's discharge.Concerning those stated reasons, Holt's testimony thatMann'sA-frame insubordination "tipped the scales" smellsof pretext, for Mann alone was incapable of moving it and,as Holt ascertainedbefore the discharge, it was not Mannbut his colleague,Wilia,who resisted its being moved.Moreover, that the A-frame had been in its originalpositionfor an indeterminate but perhaps considerablelength of time before Holt directed it moved wouldindicate that its placement was not of such critical importas to precipitate the discharge of a person of Mann'stalents, evenifhe were the resisting employee. Holt andMagnusencited as additional grounds Mann's excessivetalking and wandering around, yet the weight of evidenceestablishesthat talking and moving around sometimeswere necessary to the proper performance of work in theplant and that Holt, although time and again issuing oralreprimands to the crew in general for unnecessaryindulgence in both, issued only one specifically toMann-and that, significantly, right after the election.That excessive talking by Mann, as opposed to talkingprotected by the Act, truly was an element in his dischargeis further discredited by Respondent's long-term toleranceof it-"throughout his tenure there," to quote Magnusen;and by Mann's having received a raise 4 to 5 monthsbefore the discharge despite Magnusen's contention thathis excessive talking had curtailed production for the last 6to 7 months. Nor is Respondent's position bulwarked byHolt's"calculation" that Mann's abuses regarding talkingand walking around impaired the productive potential ofother employees by I to 2 percent, which is to say 6 to 12minutesin a 10-hour day. This kind of precise figuring soplainly is beyond the realm of human possibility, given theinformal and unprogrammed nature of Respondent's plantand the welter of Holt's responsibilities besides monitoringMann,as to bespeak a pseudo-technical "snow job."Finally, as to Respondent's other alleged reasons fordischargingMann-material wastage, failure to cleanaround hismachine, and his being a "prima donna"-thefirst two are of so makeweight a character, rememberingMann's technicalexcellence, that they betray Respondent'slack of faith in the persuasiveness of its other statedreasonsforMann's discharge; and the third, together withthe objections toMann's talking, would seem in thecircumstancestobe an ill-disguised reference to hisengagementin protected activities.As there are circumstances unique to Mann indicative ofunlawful discharge, apart from those mentioned at the startof this section common to him and Dyche, so too are therecircumstances special to Dyche. Dyche was a long-term,key employee; his work, by Holt's own admission,"generally speaking ... was acceptable"; and Holtadmittedly "was somewhat a little reluctant to let him go."Dyche was removed from installation work the firstworkday following the election, being relegated to assortedunskilled and onerous tasks including work in the foamroom that was known to make him ill; and was dischargeda few days later. Respondent could not settle on a reasonfor the discharge or when the discharge decision was made,Holt telling Dyche at the time that the "official companyreason" was lack of work and that the ladder incident onelectionday had nothing to do with it, yet testifyingvariously that the ladder incident was the triggering event;that the discharge decision was made long before thatincident on about December 18, 1972; that Dyche's poorjudgment was a material reason; and that his poorinstallation times were foremost. .To the extent that the multiplicity and inconsistency ofHolt's sundry explanations of Dyche's discharge do notcarry their own "death wound," even a cursoryexamina-tion of their substance does. Thus, just as Mann wassingled out over the A-frame incident while a coworkermore at fault was excused, so Dyche was singled out overthe ladder incident while far the larger offender wentunchastised. That Holt's stated reason to Dyche for thedischarge-lack of work-was not a significant factor wasrevealed by Holt's labeling ofitasthe "official companyreason," a virtual acknowledgement of dissemblance; andby the prompt replacement of Dyche with another headinstaller.Holtwas able to specify, in support of hisassertionthatDyche's judgment was wanting, onlyDyche's inclination to work through the night, a practicethatRespondent plainly condoned; and Dyche's oncebuying too much extension cord, a mistake so isolated andtrivial that its mention can only be termed flyspecking. AsforDyche's allegedly poor installationtimes,Dyche'scoworkers uniformly expressed high respect for his talentsand Holt's testimony that times improved under Dyche'ssuccessor as head installer-a person of only a few weeks'experience-has been discredited.24Holt's testimony in explanation of Dyche's dischargebetrayed pretext not only in theflimsinessof its underlyingsubstance, but perhaps even moreso in itsrevelation oftiming critical to Dyche's fate. First there was the decisionon about December 18, 1972-the Monday after theFriday in which the Union filed its election petition-todischargeDyche "as soon as we could make otherarrangements"; then there was the "triggering" occurrenceof the ladder incident, which had its inception on the dayof both the election and the scheduledmeetingat Dyche'shouse about a company union. Respondent's impulse tojettisonDyche thus seemed to "spike"at timesof acuteanxiety about the prospect of collective bargaining-timesthatDyche as much as anyone was instrumental inbringing about.23 1 find thatMann's predischarge protest to Magnusen about condi-tions,in the contextmade, was protected, concerted activity.CarbetCorporation,191 NLRB 892.24 See fn. 19,supra. NORTH STAR REFRIGERATOR CO.507CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing em-ployees as found herein, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.2.By unlawfully discharging Padron,Mann, andDyche as found herein, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section, 2(6) and (7) of the Act.4.Respondent did not violate the Act in any othermanner.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practices found, and from in any othermanner interfering with, restraining, coercing, and discrim-inating against its employees.Affirmatively, it is recommended that Respondent beordered to offer Hector Padron, William Mann, and JamesA. Dyche immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges; and to make themwhole for any loss of earnings and other benefits sufferedbecause of Respondent's discriminatory discharges ofthem. Their losses of earnings shall be computed asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716,and F.W. Woolworth Company,90 NLRB 289.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER25Respondent, Harry Magnusen d/b/a North Star Refrig-erator Co., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees concerning theiror other employees' union sympathies and activities.(b)Threatening employees with discharge because oftheir support of any labor organization.(c) Engaging in, or giving the impression of engaging in,surveillance of the employees' union activities.(d) Threatening employees with layoffs, elimination ofthe 4-day workweek, and enforcement of job classificationsthat would deprive them of compensable hours in the eventthat they select a union to represent them.(e) Inanyother manner interfering with, restraining, orcoercing employees in the exercise of any right guaranteedthem by Section 7 of the Act.2.Take the following affirmative action:(a)Offer to Hector Padron, William Mann, and JamesA. Dyche immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges; and make themwhole, as set forth above in the section entitled "Remedy,"for any loss of earnings and other benefits suffered becauseof the discrimination against them.(b) Preserve and, upon request, make available to theBoardor its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Sun Valley,' California,copiesof the attached notice marked "Appendix." 26Copies of the notice, on forms provided by the RegionalDirector forRegion 31, after being duly signed byRespondent's authorizedrepresentative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that the notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.25All outstandingmotions inconsistent with this recommended Orderhereby are denied In the eventno exceptions are filedas provided by Sec.102 46 of theRules and Regulationsof theNationalLaborRelations Board,the findings, conclusions, and recommended Orderherein shall,as providedin Sec. 102.48 of the Rules and Regulations, be adopted by theBoard andbecome its findings,conclusions,and order,and allobjectionsthereto shallbe deemed waived for all purposes26 In the event the Board's Order is enforcedby a Judgment of theUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held in Los Angeles, California,on May 10, 11,14, 15, and 16, 1973, in which we participated and had achance to give evidence, resulted in a decision that we hadcommitted certain unfair labor practices in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, and this notice is posted pursuant to thatdecision.The National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition to these rights, we hereby notify ouremployees that:WE WILL NOT unlawfully interrogate employeesconcerning their or other employees' union sympathiesand activities. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten employees with dischargebecause of their support of any labor organization.WE WILL NOT engage in, or give the impression ofengaging in, surveillance of the employees' unionactivities.WE WILL NOT threaten employees with layoffs,elimination of the4-dayworkweek,and enforcement ofjob classifications that would deprive them of compens-able hours in the event that they select a union torepresent them.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in-the exercise of anyright guaranteedthem by the Act.WE WILL offer to Hector Padron, William Mann,and JamesA. Dycheimmediate and full reinstatementto their former positions or, if those positions no longerexist,to substantially equivalent positions withoutprejudice to their seniority and other 'rights andprivileges;and make them whole for any loss ofearnings and other benefits suffered because of thediscrimination against them.DatedByHARRY MAGNUSEN D B ANORTH STAR REFRIGERATORCo.(Employer)(Representative)(Title)Thisisan official notice and mustnot be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,Federal Building, Room12100, 11000 Wilshire Boulevard,Los Angeles,California90024, Telephone 213-824-7357.